DAUPHINOT, Justice,
concurring.
Being more familiar with Almanza than I would prefer, I would point out that Alman-za involved a very similar charge error. The Almanza jury was instructed that whether they found beyond a reasonable doubt that he had committed “straight rape” or aggravated rape, they were to convict him of aggravated rape. Almanza v. State, 686 S.W.2d 157, 159 (Tex.Crim.App.1984). In light of the well-reasoned and well-written majority opinion, it would appear that today, Almanza no longer applies to Almanza.